 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8 TUAN NGO,

 9                                 Plaintiff,              Case No. C18-1313RSL

10          v.                                             SECOND AMENDED ORDER
                                                           SETTING TRIAL DATE &
11 SENIOR OPERATIONS, LLC, d/b/a AMT                       RELATED DATES
   SENIOR AEROSPACE, INC.,
12
                        Defendant.
13

14
      TRIAL DATE                                                            May 4, 2020
15
      All motions in limine must be filed by and noted on the motion        April 6, 2020
             calendar no earlier than the second Friday thereafter.
16
             Replies will be accepted.
17    Agreed pretrial order due                                             April 22, 2020
18    Pretrial conference to be scheduled by the Court
19    Trial briefs, proposed voir dire questions, proposed jury             April 29, 2020
              instructions, and trial exhibits due
20
      Length of Trial: 4 days                                               Jury
21

22
             These dates are set at the direction of the Court after reviewing plaintiff’s unopposed
23
     motion for a continuance. Dkt. # 42 and # 47. All other dates have already passed or are
24
     SECOND AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 1
 1 specified in the Local Civil Rules. If any of the dates identified in this Order or the Local Civil

 2 Rules fall on a weekend or federal holiday, the act or event shall be performed on the next

 3 business day. These are firm dates that can be changed only by order of the Court, not by

 4 agreement of counsel or the parties. The Court will alter these dates only upon good cause

 5 shown; failure to complete discovery within the time allowed is not recognized as good cause.

 6          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

 7 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

 8 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

 9 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

10 understood that the trial may have to await the completion of other cases.

11          The settlement conference conducted between the close of discovery and the filing of

12 dispositive motions requires a face-to-face meeting or a telephone conference between persons

13 with authority to settle the case. The settlement conference does not have to involve a third-

14 party neutral.

15        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

16          Information and procedures for electronic filing can be found on the Western District of

17 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

18 electronically or in paper form. The following alterations to the Electronic Filing Procedures

19 apply in all cases pending before Judge Lasnik:

20          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

21 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

22 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

23 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

24
     SECOND AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 2
 1          policy does NOT apply to the submission of trial exhibits.

 2          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

 3 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

 4 of the order to the judge’s e-mail address.

 5          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

 6 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

 7 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

 8 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

 9 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

10 or other required markings.

11          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

12 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

13 response is due on or before the Wednesday before the noting date. Parties may file and serve

14 reply memoranda, not to exceed nine pages in length, on or before the noting date.

15                                          PRIVACY POLICY

16          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

17 following information from documents and exhibits before they are filed with the court:

18          * Dates of Birth - redact to the year of birth

19          * Names of Minor Children - redact to the initials

20          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

21          * Financial Accounting Information - redact to the last four digits

22          * Passport Numbers and Driver License Numbers - redact in their entirety

23          All documents filed in the above-captioned matter must comply with Federal Rule of

24
     SECOND AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 3
 1 Civil Procedure 5.2 and LCR 5.2.
                                              COOPERATION
 2
            As required by LCR 37(a), all discovery matters are to be resolved by agreement if
 3
     possible. Counsel are further directed to cooperate in preparing the final pretrial order in the
 4
     format required by LCR 16.1, except as ordered below.
 5
                                             TRIAL EXHIBITS
 6
            The original and one copy of the trial exhibits are to be delivered to chambers five days
 7
     before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the
 8
     Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:
 9
     plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall
10
     be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:
11
     once a party has identified an exhibit in the pretrial order, any party may use it. Each set of
12
     exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.
13
                                               SETTLEMENT
14
            Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-
15
     8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy
16
     Clerk prompt notice of settlement may be subject to such discipline as the Court deems
17
     appropriate.
18

19
            Dated this 5th day of February, 2020.
20

21                                                         A
                                                           ROBERT S. LASNIK
22                                                         United States District Judge

23

24
     SECOND AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 4
